internal_revenue_service number release date index number ---------------------------------------- ----------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg eo1 plr-112752-05 date august ----------- this is in response to ruling_request dated february submitted on ---------------------------------------- ---------------------------------------------- the information submitted indicates that x is a local ministry initiative of y an x y state -------- city dear ------------------ behalf of x by its authorized representative concerning the status of x as a religious_order for purposes of sec_1402 sec_3121 and sec_3401 of the internal_revenue_code international interdenominational christian ministry y is a family of ministries and not a hierarchical organization x was incorporated under the laws of state in its purpose is to carry out the great commission of jesus christ following characteristics in determining whether an organization is a religious_order the organization is described in sec_501 of the code the members of the organization vow to live under a strict set of rules requiring moral and spiritual self-sacrifice and dedication to the goals of the organization at the expense of their material well-being the members of the organization after successful completion of the organization's training program and probationary period make a long-term commitment to the organization normally more than two years revproc_91_20 1991_1_cb_524 states that the service will use the the following is an analysis of the above characteristics as they apply to x plr-112752-05 the organization is directly or indirectly under the control and supervision of a church_or_convention_or_association_of_churches or is significantly funded by a church_or_convention_or_association_of_churches the members of the organization normally live together as part of a community and are held to a significantly stricter level of moral and spiritual discipline than that required of lay church members the members of the organization work or serve full-time on behalf of the religious educational or charitable goals of the organization the members of the organization participate regularly in activities such as public or private prayer religious study teaching care of the aging missionary work or church reform or renewal c status x obtained a determination_letter from the service dated date stating that it was exempt from taxes under sec_501 of the code vows all members of x enter into a written_agreement known as a memorandum of agreement in which they voluntarily agree to contribute and dedicate their labors talents and life purpose to the efforts of x to carry out the great commission subordinating all worldly and personal ambitions members recognize that their relationship with x is that of co-workers for god commitment all members of x must successfully complete a discipleship training program the program is generally six months in length and conducted by y the training program includes a three month lecture phase followed by a missionary outreach phase of two to three months following the training each participant may submit a written application to x for membership upon acceptance the applicant will sign a written vow of commitment to become a member of x for a period of at least two years church-controlled x as part of y is an interdenominational organization it receives a majority of its financial contributions from organized churches and christian individuals but is not controlled by any one church community x owns and operates an apartment building which brings the members into close proximity to each other and contributes to a sense of community between the members members share meals and are required to participate in at least weekly prayer gatherings they are also required to maintain regular bible readings and plr-112752-05 commitment to personal spiritual growth however if they violate one or more of the ten commandments and after receiving counsel refuse to repent and significantly change their lifestyle they may be asked to leave x full-time service members work full-time to further the goals of x type of activities the purpose of x is to minister the gospel of christ with specific interest toward the urban centers of the world through evangelism training and mercy ministries through evangelism x and its members develop outreach and facilitate the sharing of the gospel of jesus christ throughout the city this will occur through activities such as friendship evangelism to street people creative street drama and dance public prayer and cross-cultural discussions in the city’s ethnic communities through training x and its members facilitate short term outreach training for church groups of all ages these teams are involved in partnership projects with the local church throughout city to bring evangelism and practical helps ministry to city’s neighborhoods in addition x runs an annual six month school called the school of urban frontiers that trains missionary recruits from y that have an interest in urban ministry through mercy ministry x and its members are involved in partnerships with local churches and humanitarian organizations to bring practical helps programs to inner cities these programs include teaching english as a second language to immigrants after school programs for children neighborhood clean-up projects and low-income_housing renovation meet characteristic number x is not either directly or indirectly under the control and supervision of a single church_or_convention_or_association_of_churches and it is not significantly funded by a single church_or_convention_or_association_of_churches however x possesses all the other characteristics in revproc_91_20 to a substantial degree accordingly based on our consideration of all of the facts and circumstances we conclude that x is a religious_order for purposes of sec_1402 sec_3121 and sec_3401 of the code any other section of the code this letter to x's authorized representative pursuant to the power_of_attorney on file with this office we are sending a copy of no opinion is expressed on the tax consequences of the above transaction under with respect to those characteristics set forth in revproc_91_20 x does not this ruling is directed only to the taxpayer that requested it sec_6110 k plr-112752-05 of the code provides that it may not be used or cited as precedent sincerely paul accettura senior technical reviewer branch office of division counsel associate chief_counsel tax exempt and government entities enclosure copy for sec_6110 purposes
